Appendix A to the Operating Expenses Limitation Agreement (as amended on June 27, 2013 to add Orinda Income Opportunities Fund) Fund and Share Class Operating Expense Limit Orinda SkyView Multi-Manager Hedged Equity Fund Class A 2.95% of average daily net assets Class C 3.70% of average daily net assets Class I 2.64% of average daily net assets Orinda SkyView Macro Opportunities Fund Class A 2.96% of average daily net assets Class I 2.66% of average daily net assets Orinda Income Opportunities Fund Class A 1.90% of average daily net assets Class I 1.60% of average daily net assets ADVISORS SERIES TRUST ORINDA ASSET MANAGEMENT, LLC on behalf of the Funds listed on Appendix A By: /s/ Douglas G. Hess By: /s/ Craig M. Kirkpatrick Name: Douglas G. Hess Name: Craig M. Kirkpatrick Title: President Title: President
